Citation Nr: 0510707	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for paranoid 
schizophrenia. 





ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from April 25, 1968 to October 
29, 1968.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In a July 1999 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim seeking entitlement to service connection for 
schizophrenia, paranoid type.  The veteran was notified of 
this decision and of his appellate rights that same month.  
The appellant did not file a timely appeal with respect to 
this issue, and this decision is final.   

3.  Evidence received since the July 1999 RO decision has not 
been considered previously but does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for paranoid schizophrenia.


CONCLUSION OF LAW

1.  The July 1999 RO decision which denied entitlement to 
service connection for paranoid schizophrenia is final.  
38 U.S.C.A. § 7105(a)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).    

2.  New and material evidence has not been presented since 
the July 1999 RO decision, and the claim for service 
connection for paranoid schizophrenia is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim rating via the June 2002 RO letter, the July 2002 
rating decision, the March 2003 RO letter, and the January 
2004 statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, and a statement 
of the case VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a July 
1999 decision, the RO denied the veteran's claim to reopen a 
previously denied claim seeking entitlement to service 
connection for paranoid schizophrenia.  The veteran was 
informed of the decision and of his appellate rights via a VA 
letter dated in July 1999.  The veteran did not file a timely 
appeal with respect to this issue.  The July 1999 rating 
decision, this being the last prior denial, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

In the aforementioned decision, the basis for the denial was 
that no evidence had been submitted that showed that the 
veteran's psychiatric disability was related to his active 
service.  

The evidence received since the July 1999 decision, includes 
treatment records from the VA medical center (VAMC) in Tampa 
Florida.  VA treatment notes dated from July 2001 to July 
2002 show diagnosis of and treatment for chronic 
schizophrenia.  The treatment records do not relate the 
veteran's presently diagnosed schizophrenia to his active 
military service.  A signed statement from the Advanced 
Registered Nurse Practioner (ARNP) at the Tampa VAMC was 
received in July 2002.  In this statement the ARNP indicates 
that the veteran has been receiving psychiatric treatment at 
the Tampa VAMC since June 1998, but does not relate the 
veteran's presently diagnosed schizophrenia to his active 
military service.  The record also contains a treatment note 
from the Tampa VAMC dated in June 2003 which indicates that 
the veteran is not competent for VA purposes, but does not 
relate his diagnosed schizophrenia to his active military 
service.

Finally, the veteran has submitted several personal 
statements that indicate that his schizophrenia had its onset 
during his military service, that his schizophrenia 
preexisted his entry into service, and that his schizophrenia 
was aggravated during his active service.   

Upon a review of the evidence, the Board finds that the 
evidence received after the July 1999 decision relating to 
the veteran's schizophrenia is new evidence, inasmuch as it 
has been received since the July 1999 rating decision.  
However, the Board finds that the evidence submitted is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim, this being that the 
veteran's psychiatric disorder is related to his active 
military service.  The medical evidence submitted while 
confirming that the veteran is currently diagnosed with 
schizophrenia, offers no opinions as to the etiology of his 
condition, if his condition was related to his active 
service, or if his condition, if preexisting, was aggravated 
by his active service.  

The Board acknowledges the sincerity of the veteran's 
statements submitted in support of his claim.  However, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to the cause or etiology of his schizophrenia, the lay 
statements cannot serve as a basis upon which to grant his 
claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim regarding entitlement to service connection 
for paranoid schizophrenia, in that such evidence does not 
constitute new and material evidence that relates to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the appellant's claim of service connection for 
paranoid schizophrenia remains closed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim to reopen his 
previously denied claim of entitlement to service-connection 
for paranoid schizophrenia.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).  

ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


